Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of claims: claims 1, 2, 15-18 and  26- 31 are pending.
The amendment filed 4/28/2021 which amends claims 1-2 and 17-18, and cancels claims 19-25 has been entered. Claim 3-14 were canceled by the amendment filed 11/22/2019. Claims 29-31 remain withdrawn from further consideration,  Claims 1, 2, 15-18 and 26-28 are under examination. 
		              Continuation data/claimed benefit             
This application is a 371 of PCT/US2018/034073 filed 5/23/2018 which claims benefit of 62525404 filed 6/27/2017 and claims benefit of 62527199 filed 6/30/2017. The provisional application 62525404 has support for the elected invention (see below).
			 
                         Withdrawal of rejections and objections 
[1] The 102(a)(1) rejection of claims 1, 2 and 26 by US 20160326508 is withdrawn in light of the amendment of claims 1 and 2.
[2]  The 112(d) rejection of claim 18  is withdrawn in light of the amendment of claim 18.
[3] The 103 rejection of claim 17-18 by US20160326508 and US Pat. No. 6642014 is withdrawn in light of the amendment of claims 1-2.
[4] The ODP rejection of claims 1-2, 15, 16 and 26-28 over applicant  No. 16995630 (‘in view of US Pat. No. 6642014 is withdrawn in light of the amendment (filed 4/28/201) of instant claim 1 and in light of the amendment (filed 6/8/2021) of 16995630.
[5] The objection to claims 1 and 2 is withdrawn in light of the amendment of claims 1 and 2 thereof.
[6] The objection of specification is withdrawn in light of the amendment of the specification thereof.              

              The amendment necessitates the following new ground of rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

                Claims 1-2, 15 and 26-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20170321202 (‘202).
At table 12.3 (page 35), ‘202 teaches a variant penicillin G acylase (PGA) having the amino acid SEQ ID NO: 1348 that comprise amino acid substitutions L253V (claim 2) , F254W and A255G (claim 1), wherein the SEQ ID NO:1348 (‘202) has 94.4% sequence identity to instant SEQ ID NO:6 which  reads on the limitation (claims 1-2) “an engineered penicillin G acylase having at least 85% sequence identity to SEQ ID NO:6 (see sequence alignment below, wherein Qy is instant SEQ  ID NO:6, and Db is SEQ ID NO:1348). Thus, ‘202 teaches claims 1 and 2. 
Publication No. US20170321202A1; SEQ ID NO 1348;  OTHER INFORMATION: Penicillin-G Acylates Variant from K. citrophila
US-15-588-378-1348

Qy          1 SNMWVIGKNKAQDAKAIMVNGPQFGWYNPAYTYGIGLHGAGYDVTGNTPFAYPGLLFGHN 60
              ||||||||||||||||||||||||||  |||||||||||||||||||||||||||:||||
Db          1 SNMWVIGKNKAQDAKAIMVNGPQFGWTVPAYTYGIGLHGAGYDVTGNTPFAYPGLVFGHN 60

Qy         61 GTISWGSTAGAGDSVDIFAEKLSAEKPGYYQHNGEWVKMLSRKETIAVKDGQPETFTVWR 120
              |||||||||| || ||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GTISWGSTAGGGDDVDIFAEKLSAEKPGYYQHNGEWVKMLSRKETIAVKDGQPETFTVWR 120

Qy        121 TLHGNVIKTDTATQTAYAKARAWDGKEVASLLAWTHQMKAKNWPEWTQQAAKQALTINWY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TLHGNVIKTDTATQTAYAKARAWDGKEVASLLAWTHQMKAKNWPEWTQQAAKQALTINWY 180

Qy        181 YADVNGNIGYVHTGAYPDRQPGHDPRLPVPGTGKWDWKGLLSFDLNPKVYNPQSGYIANW 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 YADVNGNIGYVHTGAYPDRQPGHDPRLPVPGTGKWDWKGLLSFDLNPKVYNPQSGYIANW 240

Qy        241 NNSPQKDYPASDLFAFLWGGADRATEIDTILDKQPRFTADQAWDVIRQTSRRDLNLRLFL 300
              ||||||||||||:: |||||||| ||||||||||||||||||||||||||||||||||||
Db        241 NNSPQKDYPASDVWGFLWGGADRVTEIDTILDKQPRFTADQAWDVIRQTSRRDLNLRLFL 300

Qy        301 PALKDATANLAENDPRRQLVDKLASWDGENLVNDDGKTYQQPGSAILNAWLTSMLKRTVV 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PALKDATANLAENDPRRQLVDKLASWDGENLVNDDGKTYQQPGSAILNAWLTSMLKRTVV 360

Qy        361 AAVPAPFGKWYSASGYETTQDGPTGSLNISVGAKILYEALQGDKSPIPQAVDLFGGKPQQ 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AAVPAPFGKWYSASGYETTQDGPTGSLNISVGAKILYEALQGDKSPIPQAVDLFGGKPQQ 420

Qy        421 EVILAALDDAWQTLSKRYGNDVTGWKTPAMALTFRANNFFGVPQAAAKEARHQAEYQNRG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 EVILAALDDAWQTLSKRYGNDVTGWKTPAMALTFRANNFFGVPQAAAKEARHQAEYQNRG 480

Qy        481 TENNMIVFSPTSGNRPVLAWDVVAPGQSGFIAPDGKADKHYDDQLKMYESFGRKSLWLTP 540
              |||:||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TENDMIVFSPTSGNRPVLAWDVVAPGQSGFIAPDGKADKHYDDQLKMYESFGRKSLWLTP 540

Qy        541 QDVDEHKESQEVLQVQLDQTEVKIVRDEYGMPHIYADDTYRLFYGYGYVVAQDRLFQMEM 600
              ||||||:|||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 QDVDEHQESQEVLQVQLDQTEVKIVRDEYGMPHIYADDTYRLFYGYGYVVAQDRLFQMEM 600

Qy        601 ARRSTQGTVSEVLGKAFVKFDKDIRQNYWPDSIRAQIASLSAEDKSILQGYADGMNAWID 660
              |||||||||||||||||| |||||||||||||||||||||||||||||||||||||||||
Db        601 ARRSTQGTVSEVLGKAFVSFDKDIRQNYWPDSIRAQIASLSAEDKSILQGYADGMNAWID 660

Qy        661 KVNASPDKLLPQQFSTFGFKPKHWEPFDVAMIFVGTMANRFSDSTSEIDNLALLTALKDK 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 KVNASPDKLLPQQFSTFGFKPKHWEPFDVAMIFVGTMANRFSDSTSEIDNLALLTALKDK 720

Qy        721 YGKQQGMAVFNQLKWLVNPSAPTTIAARESAYPLKFDLQNTQTA 764
              ||||||||||||||||||||||||||||||||||||||||||||
Db        721 YGKQQGMAVFNQLKWLVNPSAPTTIAARESAYPLKFDLQNTQTA 764

         The variant PGA acylases further comprises additional sequences “epitope tag”  that do not alter the encoded activity of the enzyme ([0124], lines 1-3, ‘202) wherein the “epitope tag” is histidine tag ([0179], lines 1-4 and 19-22, ‘202), as applied to claim 15.
             The above-mentioned variant (PGA) has the amino acid SEQ ID NO: 1348 which comprises the amino acid substitutions L253V, F254W and A255G has the increased B1 acylation percent conversion (FIOPC) with “+’ indicating FIOPC is greater than 2 fold and less than 5 fold (see p.37, legend of Table 12.3, ‘202), wherein B1 acylation refers to that said PGA variant removing protecting group from A1, B1 or B29 positions of free insulin ([0006], lines 1-4, ‘202), (i.e. deacylation protected insulin (claim 26). Thus, ‘202 teaches claim 26.
	Regarding claim 27 (which depends form claim 26) which is drawn to the “protected insulin comprising di-protected (acylated) insulin, ‘202 has already taught the PGA variant is capable of deacylating the protected group from insulin (see above); further, ‘202 teaches the PGA variant comprising the substitutions F254W and A255G with Y27T  which has FIOPC level “++” (see aa sequence No. 1664, Table 12.5 at  page 40, ‘202); Y27T alone  (as control) has FIOPC level “+”(see aa sequence No.1342, Table 12.5, p.38, ‘202), wherein FIOPC refers to “A1/B1 acylation percent conversion” which measures the  activity of PGA variant capable of producing di-protected insulin  (claim 27) ([0006], lines 1-4, ‘202).

Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
             In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
[1] (New) Claim 16 is rejected under 35 U.S.C. 103 as being obvious over US 20170321202 (‘202) as applied to claims 1 and 15 from which claim 16 depends, and further in view of US Pat. No. 6642014 (‘014).
  	The teachings of claims 1 and 15 by ‘202 is the following.
At table 12.3 (page 35), ‘202 teaches a variant penicillin G acylase (PGA) having the amino acid SEQ ID NO: 1348 that comprise amino acid substitutions L253V (claim 2) , F254W and A255G (claim 1), wherein the SEQ ID NO:1348 (‘202) has 94.4% sequence identity to instant SEQ ID NO:6 which  reads on the limitation (claims 1-2) “an engineered penicillin G acylase having at least 85% sequence identity to SEQ ID NO:6 (see sequence alignment below, wherein Qy is instant SEQ  ID NO:6, and Db is SEQ ID NO:1348). Thus, ‘202 teaching is applied to claims 1 and 2. 

Publication No. US20170321202A1; SEQ ID NO 1348;  OTHER INFORMATION: Penicillin-G Acylates Variant from K. citrophila
US-15-588-378-1348

Qy          1 SNMWVIGKNKAQDAKAIMVNGPQFGWYNPAYTYGIGLHGAGYDVTGNTPFAYPGLLFGHN 60
              ||||||||||||||||||||||||||  |||||||||||||||||||||||||||:||||
Db          1 SNMWVIGKNKAQDAKAIMVNGPQFGWTVPAYTYGIGLHGAGYDVTGNTPFAYPGLVFGHN 60

Qy         61 GTISWGSTAGAGDSVDIFAEKLSAEKPGYYQHNGEWVKMLSRKETIAVKDGQPETFTVWR 120
              |||||||||| || ||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GTISWGSTAGGGDDVDIFAEKLSAEKPGYYQHNGEWVKMLSRKETIAVKDGQPETFTVWR 120

Qy        121 TLHGNVIKTDTATQTAYAKARAWDGKEVASLLAWTHQMKAKNWPEWTQQAAKQALTINWY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TLHGNVIKTDTATQTAYAKARAWDGKEVASLLAWTHQMKAKNWPEWTQQAAKQALTINWY 180

Qy        181 YADVNGNIGYVHTGAYPDRQPGHDPRLPVPGTGKWDWKGLLSFDLNPKVYNPQSGYIANW 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 YADVNGNIGYVHTGAYPDRQPGHDPRLPVPGTGKWDWKGLLSFDLNPKVYNPQSGYIANW 240

Qy        241 NNSPQKDYPASDLFAFLWGGADRATEIDTILDKQPRFTADQAWDVIRQTSRRDLNLRLFL 300
              ||||||||||||:: |||||||| ||||||||||||||||||||||||||||||||||||
Db        241 NNSPQKDYPASDVWGFLWGGADRVTEIDTILDKQPRFTADQAWDVIRQTSRRDLNLRLFL 300

Qy        301 PALKDATANLAENDPRRQLVDKLASWDGENLVNDDGKTYQQPGSAILNAWLTSMLKRTVV 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PALKDATANLAENDPRRQLVDKLASWDGENLVNDDGKTYQQPGSAILNAWLTSMLKRTVV 360

Qy        361 AAVPAPFGKWYSASGYETTQDGPTGSLNISVGAKILYEALQGDKSPIPQAVDLFGGKPQQ 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AAVPAPFGKWYSASGYETTQDGPTGSLNISVGAKILYEALQGDKSPIPQAVDLFGGKPQQ 420

Qy        421 EVILAALDDAWQTLSKRYGNDVTGWKTPAMALTFRANNFFGVPQAAAKEARHQAEYQNRG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 EVILAALDDAWQTLSKRYGNDVTGWKTPAMALTFRANNFFGVPQAAAKEARHQAEYQNRG 480

Qy        481 TENNMIVFSPTSGNRPVLAWDVVAPGQSGFIAPDGKADKHYDDQLKMYESFGRKSLWLTP 540
              |||:||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TENDMIVFSPTSGNRPVLAWDVVAPGQSGFIAPDGKADKHYDDQLKMYESFGRKSLWLTP 540

Qy        541 QDVDEHKESQEVLQVQLDQTEVKIVRDEYGMPHIYADDTYRLFYGYGYVVAQDRLFQMEM 600
              ||||||:|||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 QDVDEHQESQEVLQVQLDQTEVKIVRDEYGMPHIYADDTYRLFYGYGYVVAQDRLFQMEM 600

Qy        601 ARRSTQGTVSEVLGKAFVKFDKDIRQNYWPDSIRAQIASLSAEDKSILQGYADGMNAWID 660
              |||||||||||||||||| |||||||||||||||||||||||||||||||||||||||||
Db        601 ARRSTQGTVSEVLGKAFVSFDKDIRQNYWPDSIRAQIASLSAEDKSILQGYADGMNAWID 660

Qy        661 KVNASPDKLLPQQFSTFGFKPKHWEPFDVAMIFVGTMANRFSDSTSEIDNLALLTALKDK 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 KVNASPDKLLPQQFSTFGFKPKHWEPFDVAMIFVGTMANRFSDSTSEIDNLALLTALKDK 720

Qy        721 YGKQQGMAVFNQLKWLVNPSAPTTIAARESAYPLKFDLQNTQTA 764
              ||||||||||||||||||||||||||||||||||||||||||||
Db        721 YGKQQGMAVFNQLKWLVNPSAPTTIAARESAYPLKFDLQNTQTA 764

         The variant PGA acylases further comprises additional sequences “epitope tag”  that do not alter the encoded activity of the enzyme ([0124], lines 1-3, ‘202) wherein the “epitope tag” is histidine tag ([0179], lines 1-4 and 19-22, ‘202), as applied to claim 15.
	Although ‘202 does not expressly disclose the PGA variant comprising a histidine tag fused to C-terminus of the PGA variant sequence (claim 15, 16).
	However, ‘202 has provided the general teaching for the fusion of the “epitope tag”  to the amino acid sequence of the variant PGA acylases while the variant PGA enzyme still retains biological activity and facilitates purification ( [0124], ‘202), and particularly teaches that the “epitope tag” is histidine tag (claims 15, 16) ([0179], lines 1-4 and 18-22, ‘202). Correspondingly, it has been known in the prior art (‘014) that the  histidine tag is useful for recombinant protein purification which is the common subject matter of ‘202, wherein the six His tag can be fused to the C-terminus of the protein (claim 16) (see col. 12, lines 40-44, ‘014). Thus, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to fuse the” histidine tag” to the C-terminus of the PGA variant polypeptide of ‘202 via conventional genetic engineering in order for desired purification of the engineered PGA variant enzyme with reasonable expectation of success in the absence any unexpected results. 

  [2] (new) Claims 1-2, 15-18 and 26-27  are rejected under 35 U.S.C. 103 as being obvious over US 20160326508 (‘508) in view of US 20170321202 (‘202) and US Pat. No. 6642014 (‘014).
 ‘508 teaches engineered penicillin G acylase (PGA) [variant PGA] having the amino acid sequence of SEQ  ID NO:12  which comprises substitution mutations listed in Table 5.1 (see [0006], and ref claim 1-2 of ‘508), wherein SEQ  ID NO:12 (‘508) has 98.5% sequence identity to instant SEQ ID NO:10 (elected species, claim 17, because instant spec sets forth that SEQ ID NO:10 refers to “variant No” 27 (claim 17) at Table 6.1 of p.53) (see sequence alignment below;  wherein Qy is instant SEQ ID NO:10 and Db is SEQ ID NO:12 of ‘508). Only difference between instant SEQ ID NO:10 (which contains the double amino acid substitutions “F254W” and “A255G” relative to instant SEQ ID NO:6) and SEQ ID NO:12 (‘508) is that SEQ ID NO:12 (‘508) does not contains said the substitutions “F254W” and “A255G” nor C-terminal His6 tag  whereas instant SEQ ID NO:10 does. 

Application US/15148056; Publication No. US20160326508A1
SEQ ID NO 12;
  Query Match  98.5%;  Length 764;
  
Qy          1 SNMWVIGKNKAQDAKAIMVNGPQFGWYNPAYTYGIGLHGAGYDVTGNTPFAYPGLLFGHN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 SNMWVIGKNKAQDAKAIMVNGPQFGWYNPAYTYGIGLHGAGYDVTGNTPFAYPGLLFGHN 60

Qy         61 GTISWGSTAGAGDSVDIFAEKLSAEKPGYYQHNGEWVKMLSRKETIAVKDGQPETFTVWR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GTISWGSTAGAGDSVDIFAEKLSAEKPGYYQHNGEWVKMLSRKETIAVKDGQPETFTVWR 120

Qy        121 TLHGNVIKTDTATQTAYAKARAWDGKEVASLLAWTHQMKAKNWPEWTQQAAKQALTINWY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TLHGNVIKTDTATQTAYAKARAWDGKEVASLLAWTHQMKAKNWPEWTQQAAKQALTINWY 180

Qy        181 YADVNGNIGYVHTGAYPDRQPGHDPRLPVPGTGKWDWKGLLSFDLNPKVYNPQSGYIANW 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 YADVNGNIGYVHTGAYPDRQPGHDPRLPVPGTGKWDWKGLLSFDLNPKVYNPQSGYIANW 240

Qy        241 NNSPQKDYPASDLWGFLWGGADRATEIDTILDKQPRFTADQAWDVIRQTSRRDLNLRLFL 300
              |||||||||||||: |||||||||||||||||||||||||||||||||||||||||||||
Db        241 NNSPQKDYPASDLFAFLWGGADRATEIDTILDKQPRFTADQAWDVIRQTSRRDLNLRLFL 300

Qy        301 PALKDATANLAENDPRRQLVDKLASWDGENLVNDDGKTYQQPGSAILNAWLTSMLKRTVV 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PALKDATANLAENDPRRQLVDKLASWDGENLVNDDGKTYQQPGSAILNAWLTSMLKRTVV 360

Qy        361 AAVPAPFGKWYSASGYETTQDGPTGSLNISVGAKILYEALQGDKSPIPQAVDLFGGKPQQ 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AAVPAPFGKWYSASGYETTQDGPTGSLNISVGAKILYEALQGDKSPIPQAVDLFGGKPQQ 420

Qy        421 EVILAALDDAWQTLSKRYGNDVTGWKTPAMALTFRANNFFGVPQAAAKEARHQAEYQNRG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 EVILAALDDAWQTLSKRYGNDVTGWKTPAMALTFRANNFFGVPQAAAKEARHQAEYQNRG 480

Qy        481 TENNMIVFSPTSGNRPVLAWDVVAPGQSGFIAPDGKADKHYDDQLKMYESFGRKSLWLTP 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TENNMIVFSPTSGNRPVLAWDVVAPGQSGFIAPDGKADKHYDDQLKMYESFGRKSLWLTP 540

Qy        541 QDVDEHKESQEVLQVQLDQTEVKIVRDEYGMPHIYADDTYRLFYGYGYVVAQDRLFQMEM 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 QDVDEHKESQEVLQVQLDQTEVKIVRDEYGMPHIYADDTYRLFYGYGYVVAQDRLFQMEM 600

Qy        601 ARRSTQGTVSEVLGKAFVKFDKDIRQNYWPDSIRAQIASLSAEDKSILQGYADGMNAWID 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 ARRSTQGTVSEVLGKAFVKFDKDIRQNYWPDSIRAQIASLSAEDKSILQGYADGMNAWID 660

Qy        661 KVNASPDKLLPQQFSTFGFKPKHWEPFDVAMIFVGTMANRFSDSTSEIDNLALLTALKDK 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 KVNASPDKLLPQQFSTFGFKPKHWEPFDVAMIFVGTMANRFSDSTSEIDNLALLTALKDK 720

Qy        721 YGKQQGMAVFNQLKWLVNPSAPTTIAARESAYPLKFDLQNTQTA 764
              ||||||||||||||||||||||||||||||||||||||||||||
Db        721 YGKQQGMAVFNQLKWLVNPSAPTTIAARESAYPLKFDLQNTQTA 764

	[Symbol font/0xB7] The obviousness of the PGA variant comprising double amino acid substitutions “F254W” and “A255G” (claims 1, 18) is the following.
	In Table 5.1, ‘508 teaches the PGA variants (wherein “variant 1” is used as a positive control; see [0169], last two lines, ‘508) comprising the substitutions: F254W (claim 1) (variant No.128), A255G/L/V/Y/S/F/M (claim 1) (variant Nos. 123, 134, 157,  158, 217, 254 and 146, respectively), W370F/V (variant Nos. 148 and 239, respectively) and T384C/N/F/G/H/R (variant Nos. 209, 226, 230, 183, 185 and 136, respectively).
	 The above-mentioned “W370F” and “T384G” read on “at least one additional substitution selected from the group consisting of …370F/G/S,…384G/L,…” (claim 2).
Yet, ‘508 does not expressly teach the double substitutions F254W and A255G (amended claim 1 recites  the double mutations at positions F254 of A225) wherein the instant SEQ ID NO:10 (elected species, claim 18) comprises  said double substitutions F254W and A255G. However, ‘508 has taught the engineered PGA enzyme comprising “A255G”  (variant 123) has “FIOPC” level “++”  while  “F254W” (variant 128) has “FIOPC” level “++” (see Example 5, Table 5-1); wherein the “FIOPC” refers to the “fold improvement over positive control” ([0161], lines 21-22, ‘508) and “++” indicates “1.4 to 2.0 fold increase” of the activity (see the footnote shown at the end of Table 5-1 at page 30 of ‘508), and wherein said “positive control” is variant 1 (last two lines of [0169], ‘508). Said “improvement” refers to increased enzyme activity ([0043], lines 1-3, ‘508).  
	The combination of F254W with  A255G  enhances PGA enzymatic activity; this is supported by ‘202 which teaches the PGA variant comprising the substitutions F254W, A255G in the presence of Y27T has FIOPC level “++” (see aa sequence No. 1164, Table 12.5, p.40, ‘202); Y27T alone  (as control) has FIOPC level “+”(see aa sequence No.1342, Table 12.5, p.38, ‘202). In addition, 202 teaches the PGA variant comprising the substitutions F254W, A255G, Y27T, D74P, L253V has FIOPC level “+++” (see aa sequence No.1698, Table 12.5, p.40, ‘202), whereas the PGA variant comprising the substitutions A255G, Y27T, D74P, L253V (without F254W) has FIOPC level “+” (see aa sequence No.1524, Table 12.5, p.39, ‘202), wherein FIOPC refers to “A1/B1 acylation percent conversion” which measures the  activity of PGA variant capable of producing di-protected insulin  (claim 27) (see [0006], lines 1-4, ‘202). These indicate that the double mutation “F254W” and “A255G” has significantly higher activity (“+++” = greater than 100-fold increase activity) compared to the activity of A255G alone (“+” = greater than 2-fold but less than 10 fold increased activity) (see footnote of Table 12.5 at page 41, ‘202). 
With this information (‘202) in hand, one of ordinary skill in the art before the effective filing date of the claimed invention would have readily motivated by the above discussed “significant increase” of PGA enzyme activity to  engineer the PGA by introducing the double substitutions “F254W” and “A255G” (claims 1, 18) into the sequence of SEQ ID NO:10 (‘508), in order to obtain desirable  improvement on the enzyme activity (see abstract; and [0043], lines 1-3 and 7-9, ‘508). The resultant engineered PGA variant are expected to have improved functionalities such as being capable of accepting a wide range of acyl groups, exhibit increased solvent stability, and improved thermostability, as compared to the wild-type PGA (see [0095], lines 10-14, ‘508) in addition to above-mentioned “improvement on the enzyme activity”. One skilled in the art would have constructed, tested the PGA variant comprising the double-substitutions (F254W and A255G) so as to improve the functionalities/activity of PGA enzyme  for producing desired insulin with reasonable expectation of success.  

[Symbol font/0xB7]  The obviousness of the PGA variant comprising the C-terminal His6 tag (claim 16) to arrive at SEQ  ID NO:10 (claim 18)  is the following.
‘508 has taught that the variant PGA enzyme can further comprise additional sequences such as “epitope tag” that do not alter the encoded activity of the enzyme useful in purification ([0104], ‘508), wherein said “epitope tag” is polyhistidine tag (claim 15) ([0159], lines 1-4 and 18-20, ‘508).  
Accordingly, it has been known in the prior art (‘014) that the  histidine tag is useful for recombinant protein purification, wherein the six His tag can be fused to the C-terminus of the protein (claim 16) (col. 12, lines 40-44, ‘014). Thus, it would have been prima facie obvious for one of ordinary skill in the art to fuse the” histidine tag” to C-terminus of the engineered PGA variant polypeptide of ‘508 via routine molecular cloning technology for desired purification thereof with reasonable expectation of success. 
Thus, the instant SEQ ID NO:10 comprising both “F254W” and “A255G” (claims 1, 18) and the C-terminal His6 tag (claim 18) is prima facie obvious over the prior art teachings. 

           Since instant SEQ ID NO:10 is the “variant number 27” (claim 17) set forth in Table 6.1 (at page 53) of instant specification, wherein said SEQ ID NO:10 (claim 18) consists of the double substitutions “F254W” and “A255G”, and since the obviousness of claim 18 has been set forth above,  claim 17 is included in this obviousness rejection. 
            Further, ‘508 discloses that the PGA variant is a deacylation biocatalysts capable of removing the A1/B1/B29-tri-phenyl acetate protecting groups on insulin and generate >99% free insulin (see [0095] and ref claim 1 of ‘508), as applied to claim 26.
	Therefore, the combination of references’ teachings render the claims prima facie obvious.  

[3] Claim 28 are rejected under 35 U.S.C. 103 as being obvious over US20160326508 (‘508), US 20170321202 (‘202) and US Pat. No. 6642014 (‘014) as applied to claims 1 and 26 from which claims 27-28 depend, and further in view of Svoboda et al. (Biol. Chem. Hoppe-Seyler, 375, 373-378) and US 20150274802 (‘802) as further evidenced by US20160194680 (‘680). 
The teaching of claims 1 and 26 by ‘508, ‘202  and ‘014 has been set forth above.
Although ‘508 does not expressly disclose tetra-protected insulin (claim 28), ‘508 has taught that the variant PGA is a deacylation biocatalysts capable of removing tri-phenylacetate protecting groups in insulin and generate >99% free insulin (see [0095], ‘508). Additionally, ‘508 has taught that insulin contains three nucleophilic amines: N-terminal free amines (i.e., α-amine group) at A-chain (A1), B-chain (B1) and amine Lys on the B-chain at position 29 (B29), and that the PGA is able to hydrolyze (i.e., deacylate) amide bond between these amines and N-phenylacetate protected group (see [0089], ‘503) to produce free insulin ([0006] and [0014] ‘508). This suggests the usefulness of the PGA enzyme for the protected insulin by its deacylation activity. 
It has been known in insulin synthesis art that phenylacetyl protecting group is useful in chemical synthesis of human insulin  by making the protected insulin [e.g., Lys(Pac)B29] followed by enzymatic de-protection (to release free insulin) using immobilized “penicillin aminohydrolase” (abstract, Svoboda) wherein both the “penicillin amino hydrolase” and penicillin G acylase (PGA) of ‘508 belong to enzyme with EC 3.5.1.11  (as evidenced by [0108], lines 1-6 of ‘680). The protecting group can be selectively and quantitatively [advantage] removed by the immobilized penicillin aminohydrolase (e.g., PGA) enzyme. Apart from Lys amine group of insulin, α-amine group of insulin also needs to be protected during the synthesis (p.373, right col., last paragraph to p.374, left col., line 2, Svoboda; see also above corresponding discussion by ‘508). 
Thus, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose and test the PGA enzyme of ‘508 for its capability of de-protecting (i.e., deacylating) the protected insulin at Lys B29 wherein the insulin can be in a form of a “insulin dimer” (claim 28) which is has been known to be a insulin super agonist ([0010], lines 1-2, ‘802) such as B29-B29’ insulin dimer ([0045], lines 2-3, ‘802) thereby resulting in a di-protected insulin dimer (claim 27). One of ordinary skill in the art would have readily chosen the engineered PGA variant of ‘508 because it catalyzes hydrolysis/deacylation of N-phenylacetate-protected peptides such as “insulin peptide” with exclusive selectivity for the phenylacetate amide bond, leaving the rest of the peptide bonds of the protein/insulin intact [advantage] (see [0089], ‘508). Thus, the combination of the reference’s teachings renders the claim 28 prima facie obvious.      

	The applicant’s response to the 103 rejections 
	At pages 8-11, the response filed 4/28/2021 asserts that there is no reasonable expectation of success in creating the  double mutant at position 254 and 255 (claim 1), and that  although  these two substitution mutations  taught by the prior art references independently result in an improvement of activity on triphenyl protected insulin over the reference sequence, one skilled in the art  would not have had a reasonable expectation of success in producing the variant PGA comprising double substitution mutations with improved activity on a tetra-protected insulin dimer as compared to a control (p.9, 2nd para, the response). Further, the response asserts that some combination of mutations sets can result in lower activity which would lead skilled artisan away from making said double mutations (p.10, 1st paragraph, the response).  
The applicant’s argument are found not  persuasive, because ‘508 has taught the amino acid substitution at positions 254 and 255 such as F254W and A255G with increased activity for each substitution. Although ‘508 does not expressly provide teaching or/and example as to combining these two substitutions, the closely related PGA art (‘202) has provided the evidential data  showing that when combining  F254W and A255G together, it results in significantly higher activity (“100-fold”  for said combining versus “2-fold” for the individual substitution). Thus, the applicant’s argument “one skilled in the art  would not have had a reasonable expectation of success in producing the variant PGA  with improved activity as compared to a control” is baseless and not persuasive. It is noted that claim 1 as written does not recite the limitation “…on tetra-protected insulin dimer”. 
As far as the argument “some combination of mutations sets can result in lower activity”, this is a general statement that does not applicable to this case that is the double mutation F254W/A255G having much greater positive effect (increasing PGA activity) than that the PGA having individual substitution such as A255G alone. Thus, the applicants’ arguments does not support the applicant’s position. The response appears to argue the reasonable expectation of success  in this regard; however, the double mutations  (‘202) has provided the reasonableness thereof.

	Next, at page 9, last paragraph, the response asserts that the PGA variant resulted from many combinations of substitution mutations in ‘508 reference have reduced activity as compared to one or both parent enzymes. The response gives examples in this regard to support the applicant’s position; e.g., Variant 28 (activity level +), which is a double mutant consisting of the mutations of Variant 15 (activity level +) and Variant 21 (activity level ++) (Table 5.1, pages 52-53, ‘508). [it is noted that applicant mistyped “Variant 21” as “Variant 20” in the response at line 12 of last paragraph]  The double mutant of Variant 28 has lower activity than Variant 21 alone. Thus, the response infers no motivation to combine sited references and submits that one of the references must suggest or teach combining these elements as described in KSR (p.10, 2nd para. The response).
The applicant’s argument are found not persuasive because of the following reasons. 
MPEP states that “to those skilled in the art the use of the old elements in combination would have been obvious. Id. at 60, 163 USPQ at 674.” (see MPEP 2143 (I)(A)), and that “[T]he rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.” (see MPEP2143 (I)(B)). In this case the individual amino acid substitutions such as double mutations F254W and A255G  particularly render the  activity of the engineered PGA enzyme significantly higher than individual mutation such as “A255G” alone (see the above corresponding discussion of the ‘202 teaching in this regard.  It is noted that whether the combined mutations has additive effect would depend on the nature of each of amino acid substitutions and combination thereof. Thus, the combining the known  amino acid substitution (equivalent to “known element” in the above MPEP statement) yield the predictable results, i.e., significant increase of the engineered PGA enzyme as evidenced/taught  by ‘202. Per the MPEP, the claims would have been obvious. It is noted that applicants have not provided the evidence showing that the activity of the claimed variant PGA is unexpected.  Thus, the 103 rejection has provided appropriate supporting rationale according to principles set forth in KSR. Therefore, the 103 rejections are proper and maintained. 
	In addition, the response argues that none of ‘508, Svoboda, ‘680 and ‘802 suggests that the his-tagged enzyme capable of deacylating a di or tetra-protected insulin dimer (p.10, 3rd para, the response). 
Also, the response asserts that instant histidine-tagged PGA enzyme have up to more than 300 fold activity on tetra-protected insulin dimer whereas the PGA enzyme of ‘508 has low activity on the dimer substrate, and further argues that, while adding a histidine tag is fairly routine process, the tag can change enzyme properties, and that combining these two changes that are his tag and new substrate would lead to complexity and unpredictability with no expected success in using a His-tagged enzyme on a new substrate (p.10, 4th  para to p.11, 2nd para, the response). Thus, the response infers that claims 26-28 are not obvious over ‘508. 

The applicant’s arguments are found not persuasive because ‘508 has taught that the variant PGA enzyme can further comprise additional sequences such as “epitope tag” that do not alter the activity of the PGA enzyme useful in purification ([0104], ‘508), wherein said “epitope tag” is polyhistidine tag (claim 15) ([0159], lines 1-4 and 18-20, ‘508).  It is noted that ‘508 has particularly taught that the “tag” fused to the PGA enzyme does not alter the activity of the PGA enzyme which provides a guidance for making His-tag fused the PGA enzyme while maintaining functionality of the fused enzyme. Applicant has admitted that the adding His-tag to an enzyme  is a fairly routine practice.
It is noted that, although the instant specification only mentioned at page 30, [0111],  lines 7-8 that one variant (SEQ ID NO:88, which comprises His6-tag at its C-terminus) was shown 300-fold improved over the initial backbone tested. However, instant Table 11.1 at p. 65 shows that SEQ ID NO:8 comprising the substitution set “G111S/T176S/T352S” has “++” level of deacylation (of insulin) percent conversion (FIOP) relative to SEQ ID NO:74 wherein “++” refers to more 2.5-fold but less than 5-fold wherein the deacylation is for diprotected insulin dimer ([0201], line 2, instant specification). Thus, the “improvement” associated with “300-fold” (unexpected results) is not commensurate with scope of claim 1 from which claims 26-28 depend and is not construed as the “comparative” data for the unexpected results; and therefore, it is insufficient to overcome the obviousness rejection of claims 26-28.  Here, it is  also noted that mutations at position G115 and T176 and T352 are not in original claim 1 (wherein the currently amended claim 1 delete all the amino acid substitutions except for positions 254 and 255, and that the specification does not makes clear what the “initial backbone” (at page 30, [0111], line 8, the specification) refers to.  

MPEP states that “those skilled in the art the use of the old elements in combination would have been obvious.” (see MPEP (2143(I)(A)). In this case, it is well within purview of one skilled in the art to use the conventional  His-tag fusion process further guided by the ‘508 teaching as to not alter the PAG enzymatic activity and guided by ‘014 teaching as to fusion of His-tag to  C-terminus of target protein (see above corresponding rejection) to make functional  His-tagged PGA variant with reasonable expectation. As discussed right above, applicants fail to provide the comparative data as the evidence  showing the “300-fold” improvement as unexpected results; and thus, the 103 rejection of claims 26-28 will not be overcome in this regard. Thus, the argument  that “combining these two changes that are his tag and new substrate would lead to complexity and unpredictability with no expected success in using a His-tagged enzyme on a new substrate” lack factual indicia and does not support the applicant’s position. 
 It is noted that the limitation “capable of deacylating a di or tetra-protected insulin dimer” is not recited in claim 1 from claims 15-16 depend nor claims 15 and 16. Thus, the 103 rejections are proper and maintained. 

                   Claim Rejection –Obviousness Type Double Patenting 
            The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

[1] Claims 1, 15, 16 and 26-28 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 6-10 of US Pat. No. 10724025 (‘025) in view of US Pat. No. 6642014 (‘014). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below. 
Claim 4 of ‘025 claims an engineered penicillin G acylase (PGA) comprising a peptide sequence having the even-numbered sequences of SEQ ID NOs: 6-1902, wherein SEQ ID NO:1664  comprises the substitutions F254F and G255A (instant claim 1)   (see columns 69-70, Table 12.3, aa [amino acid] SEQ ID N: 1664, the specification of ‘025) and has 97.5% sequence identity to instant SEQ ID NO:6, respectively (see sequence alignment below wherein Qy is instant SEWQ ID NO:6 and Db is SEQ ID NO:1664), which is the common subject matter of instant claim 1.

Patent No. 10724025; Application US/15588378; SEQ ID NO 1664
Query Match   97.5%;  Length 764;

Qy          1 SNMWVIGKNKAQDAKAIMVNGPQFGWYNPAYTYGIGLHGAGYDVTGNTPFAYPGLLFGHN 60
              ||||||||||||||||||||||||||  |||||||||||||||||||||||||||:||||
Db          1 SNMWVIGKNKAQDAKAIMVNGPQFGWTVPAYTYGIGLHGAGYDVTGNTPFAYPGLVFGHN 60

Qy         61 GTISWGSTAGAGDSVDIFAEKLSAEKPGYYQHNGEWVKMLSRKETIAVKDGQPETFTVWR 120
              |||||||||| || ||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GTISWGSTAGGGDDVDIFAEKLSAEKPGYYQHNGEWVKMLSRKETIAVKDGQPETFTVWR 120

Qy        121 TLHGNVIKTDTATQTAYAKARAWDGKEVASLLAWTHQMKAKNWPEWTQQAAKQALTINWY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TLHGNVIKTDTATQTAYAKARAWDGKEVASLLAWTHQMKAKNWPEWTQQAAKQALTINWY 180

Qy        181 YADVNGNIGYVHTGAYPDRQPGHDPRLPVPGTGKWDWKGLLSFDLNPKVYNPQSGYIANW 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 YADVNGNIGYVHTGAYPDRQPGHDPRLPVPGTGKWDWKGLLSFDLNPKVYNPQSGYIANW 240

Qy        241 NNSPQKDYPASDLFAFLWGGADRATEIDTILDKQPRFTADQAWDVIRQTSRRDLNLRLFL 300
              |||||||||||||: |||||||| ||||||||||||||||||||||||||||||||||||
Db        241 NNSPQKDYPASDLWGFLWGGADRVTEIDTILDKQPRFTADQAWDVIRQTSRRDLNLRLFL 300

Qy        301 PALKDATANLAENDPRRQLVDKLASWDGENLVNDDGKTYQQPGSAILNAWLTSMLKRTVV 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PALKDATANLAENDPRRQLVDKLASWDGENLVNDDGKTYQQPGSAILNAWLTSMLKRTVV 360

Qy        361 AAVPAPFGKWYSASGYETTQDGPTGSLNISVGAKILYEALQGDKSPIPQAVDLFGGKPQQ 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AAVPAPFGKWYSASGYETTQDGPTGSLNISVGAKILYEALQGDKSPIPQAVDLFGGKPQQ 420

Qy        421 EVILAALDDAWQTLSKRYGNDVTGWKTPAMALTFRANNFFGVPQAAAKEARHQAEYQNRG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 EVILAALDDAWQTLSKRYGNDVTGWKTPAMALTFRANNFFGVPQAAAKEARHQAEYQNRG 480

Qy        481 TENNMIVFSPTSGNRPVLAWDVVAPGQSGFIAPDGKADKHYDDQLKMYESFGRKSLWLTP 540
              |||:||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TENDMIVFSPTSGNRPVLAWDVVAPGQSGFIAPDGKADKHYDDQLKMYESFGRKSLWLTP 540

Qy        541 QDVDEHKESQEVLQVQLDQTEVKIVRDEYGMPHIYADDTYRLFYGYGYVVAQDRLFQMEM 600
              ||||||:|||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 QDVDEHQESQEVLQVQLDQTEVKIVRDEYGMPHIYADDTYRLFYGYGYVVAQDRLFQMEM 600

Qy        601 ARRSTQGTVSEVLGKAFVKFDKDIRQNYWPDSIRAQIASLSAEDKSILQGYADGMNAWID 660
              |||||||||||||||||| |||||||||||||||||||||||||||||||||||||||||
Db        601 ARRSTQGTVSEVLGKAFVSFDKDIRQNYWPDSIRAQIASLSAEDKSILQGYADGMNAWID 660

Qy        661 KVNASPDKLLPQQFSTFGFKPKHWEPFDVAMIFVGTMANRFSDSTSEIDNLALLTALKDK 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 KVNASPDKLLPQQFSTFGFKPKHWEPFDVAMIFVGTMANRFSDSTSEIDNLALLTALKDK 720

Qy        721 YGKQQGMAVFNQLKWLVNPSAPTTIAARESAYPLKFDLQNTQTA 764
              ||||||||||||||||||||||||||||||||||||||||||||
Db        721 YGKQQGMAVFNQLKWLVNPSAPTTIAARESAYPLKFDLQNTQTA 764


        Although ‘025 does not expressly claim the PGA variant comprising a histidine tag (claims 15, 16), it has been known in the prior art (‘014) that the  histidine tag (claim 15) is useful for recombinant protein purification, wherein the six His tag can be fused to the C-terminus of the protein (claim 16) (col. 12, lines 40-44, ‘014). Thus, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to fuse the” histidine tag” to the C-terminus of the PGA variant polypeptide of ‘025 via conventional genetic engineering in order for desired purification thereof  with reasonable expectation of success. 
Claims 6-10 of ‘025 are directed to using the engineered PGA variant enzyme to remove (deacylate) phenyl acetate di-protected insulin and thus provide the evidence that the engineered PGA variant is capable of deacylating the di-protected insulin, which is the common subject matters of instant claims 26-28, wherein the insulin dimer (instant claim 28) is considered to be a property of insulin in solution (col.23, lines 16-17, the specification of ‘025) which insulin is subjected to the di-protection. 
Thus, the instant claims and the claims of ‘025 discussed above are not patentably distinct from each other. 

	[2] Claims 1, 15 and 16 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of US Pat. No. 10745681 (‘681) in view of US Pat. No. 6642014 (‘014). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
 Claim 2 of ‘681 claims an engineered penicillin G acylase comprises an amino acid sequence having at least 90% sequence identity to at least one sequence set forth in Table 5.1, 5.2, 6.1, 6.2, 6.3, 6.4, 6.5, 6.6, 6.7, 7.1, 8.1, 9.1, 11.1, 12.1, 13.1, 14.1, 15.1, 16.1, 17.1, 18.1, 19.1, 20.1, 22.1, 23.1, and/or 23.2. 
Table 6.6 of ‘681 discloses that the substitution F254W and A255G (variant Nos. 141, see aa [amino acid] SEQ ID NO:68 ) relative to SEQ ID NO:12 (a control) (see Table 6.6 at columns 55-56 of the specification of ‘’681), wherein SEQ ID NO:68  has 98 % sequence identity to instant SEQ ID NO:6 in instant claim 1 (see sequence alignment below; wherein Query is SEQ ID NO:6 and Sbjct is SEQ ID NO:68), which is the common subject matter of instant claim 1. 
Paten No. 10745681; Application US/15861849
SEQ ID NO 68

  Query Match  98.0%;  Length 764;

Query  1    SNMWVIGKNKAQDAKAIMVNGPQFGWYNPAYTYGIGLHGAGYDVTGNTPFAYPGLLFGHN  60
            SNMWVIGKNKAQDAKAIMVNGPQFGW  PAYTYGIGLHGAGYDVTGNTPFAYPGL+FGHN
Sbjct  1    SNMWVIGKNKAQDAKAIMVNGPQFGWTVPAYTYGIGLHGAGYDVTGNTPFAYPGLVFGHN  60

Query  61   GTISWGSTAGAGDSVDIFAEKLSAEKPGYYQHNGEWVKMLSRKETIAVKDGQPETFTVWR  120
            GTISWGSTAG GD VDIFAEKLSAEKPGYYQHNGEWVKMLSRKETIAVKDGQPETFTVWR
Sbjct  61   GTISWGSTAGGGDDVDIFAEKLSAEKPGYYQHNGEWVKMLSRKETIAVKDGQPETFTVWR  120

Query  121  TLHGNVIKTDTATQTAYAKARAWDGKEVASLLAWTHQMKAKNWPEWTQQAAKQALTINWY  180
            TLHGNVIKTDTATQTAYAKARAWDGKEVASLLAWTHQMKAKNWPEWTQQAAKQALTINWY
Sbjct  121  TLHGNVIKTDTATQTAYAKARAWDGKEVASLLAWTHQMKAKNWPEWTQQAAKQALTINWY  180

Query  181  YADVNGNIGYVHTGAYPDRQPGHDPRLPVPGTGKWDWKGLLSFDLNPKVYNPQSGYIANW  240
            YADVNGNIGYVHTGAYPDRQPGHDPRLPVPGTGKWDWKGLLSFDLNPKVYNPQSGYIANW
Sbjct  181  YADVNGNIGYVHTGAYPDRQPGHDPRLPVPGTGKWDWKGLLSFDLNPKVYNPQSGYIANW  240

Query  241  NNSPQKDYPASDLFAFLWGGADRATEIDTILDKQPRFTADQAWDVIRQTSRRDLNLRLFL  300
            NNSPQKDYPASDL+ FLWGGADR TEIDTILDKQPRFTADQAWDVIRQTSRRDLNLRLFL
Sbjct  241  NNSPQKDYPASDLWGFLWGGADRVTEIDTILDKQPRFTADQAWDVIRQTSRRDLNLRLFL  300

Query  301  PALKDATANLAENDPRRQLVDKLASWDGENLVNDDGKTYQQPGSAILNAWLTSMLKRTVV  360
            PALKDATANLAENDPRRQLVDKLASWDGENLVNDDGKTYQQPGSAILNAWLTSMLKRTVV
Sbjct  301  PALKDATANLAENDPRRQLVDKLASWDGENLVNDDGKTYQQPGSAILNAWLTSMLKRTVV  360

Query  361  AAVPAPFGKWYSASGYETTQDGPTGSLNISVGAKILYEALQGDKSPIPQAVDLFGGKPQQ  420
            AAVPAPFGK YSASGYETTQDGPTGSLNISVGAKILYEALQGDKSPIPQAVDLFGGKPQQ
Sbjct  361  AAVPAPFGKIYSASGYETTQDGPTGSLNISVGAKILYEALQGDKSPIPQAVDLFGGKPQQ  420

Query  421  EVILAALDDAWQTLSKRYGNDVTGWKTPAMALTFRANNFFGVPQAAAKEARHQAEYQNRG  480
            EVILAALDDAWQTLSKRYGNDVTGWKTPAMALTFRANNFFGVPQAAAKEARHQAEYQNRG
Sbjct  421  EVILAALDDAWQTLSKRYGNDVTGWKTPAMALTFRANNFFGVPQAAAKEARHQAEYQNRG  480

Query  481  TENNMIVFSPTSGNRPVLAWDVVAPGQSGFIAPDGKADKHYDDQLKMYESFGRKSLWLTP  540
            TEN+MIVFSPTSGNRPVLAWDVVAPGQSGFIAPDGKADKHYDDQLKMYESFGRKSLWLTP
Sbjct  481  TENDMIVFSPTSGNRPVLAWDVVAPGQSGFIAPDGKADKHYDDQLKMYESFGRKSLWLTP  540

Query  541  QDVDEHKESQEVLQVQLDQTEVKIVRDEYGMPHIYADDTYRLFYGYGYVVAQDRLFQMEM  600
            QDVDEH+ESQEVLQVQLDQTEVKIVRDEYGMPHIYADDTYRLFYGYGYVVAQDRLFQMEM
Sbjct  541  QDVDEHQESQEVLQVQLDQTEVKIVRDEYGMPHIYADDTYRLFYGYGYVVAQDRLFQMEM  600

Query  601  ARRSTQGTVSEVLGKAFVKFDKDIRQNYWPDSIRAQIASLSAEDKSILQGYADGMNAWID  660
            ARRSTQGTVSEVLGKAFV FDKDIRQNYWPDSIRAQIASLSAEDKSILQGYADGMNAWID
Sbjct  601  ARRSTQGTVSEVLGKAFVSFDKDIRQNYWPDSIRAQIASLSAEDKSILQGYADGMNAWID  660

Query  661  KVNASPDKLLPQQFSTFGFKPKHWEPFDVAMIFVGTMANRFSDSTSEIDNLALLTALKDK  720
            KVNASPDKLLPQQFSTFGFKPKHWEPFDVAMIFVGTMANRFSDSTSEIDNLALLTALKDK
Sbjct  661  KVNASPDKLLPQQFSTFGFKPKHWEPFDVAMIFVGTMANRFSDSTSEIDNLALLTALKDK  720

Query  721  YGKQQGMAVFNQLKWLVNPSAPTTIAARESAYPLKFDLQNTQTA  764
            YGKQQGMAVFNQLKWLVNPSAPTTIAARESAYPLKFDLQNTQTA
Sbjct  721  YGKQQGMAVFNQLKWLVNPSAPTTIAARESAYPLKFDLQNTQTA  764

Although ‘681 does not expressly claim the PGA variant comprising a histidine tag (claims 15, 16), it has been known in the prior art (‘014) that the  histidine tag (claim 15) is useful for recombinant protein purification, wherein the six His tag can be fused to the C-terminus of the protein (claim 16) (col. 12, lines 40-44, ‘014). Thus, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to fuse the” histidine tag” to the C-terminus of the PGA variant polypeptide of ‘681 via conventional genetic engineering in order for desired purification thereof  with reasonable expectation of success. 
Thus, the instant claims and the claims of ‘681 discussed above are not patentably distinct from each other. 

	[3] Claims 1, 15 and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of application No. 16902001 (‘001)  in view of US Pat. No. 6642014 (‘014). This is a provisional double patenting rejection because the conflicting claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below. 
Claim 4 of ‘001 claims an engineered penicillin G acylase comprises an amino acid sequence having at least 95% sequence identity to at least one sequence set forth in the even-numbered sequences of SEQ ID NOs: 6-1902, wherein SEQ ID NO:318 (see Table 6.1 at page 57 of the specification of ‘001) which comprising the substitutions F254 and A255E (instant claim 1). The amino acid sequence of SEQ ID NO:318 has 98%  sequence identity to instant SEQ ID NO:6  (see sequence alignment below; wherein Query is SDEQ ID NO:6, and Sbjct is SEQ ID NO:318). 
Query  1    SNMWVIGKNKAQDAKAIMVNGPQFGWYNPAYTYGIGLHGAGYDVTGNTPFAYPGLLFGHN  60
            SNMWVIGKNKAQDAKAIMVNGPQFGW  PAYTYGIGLHGAGYDVTGNTPFAYPGL+FGHN
Sbjct  1    SNMWVIGKNKAQDAKAIMVNGPQFGWTAPAYTYGIGLHGAGYDVTGNTPFAYPGLVFGHN  60

Query  61   GTISWGSTAGAGDSVDIFAEKLSAEKPGYYQHNGEWVKMLSRKETIAVKDGQPETFTVWR  120
            GTISWGSTAG GD VDIFAEKLSAEKPGYYQHNGEWVKMLSRKETIAVKDGQPETFTVWR
Sbjct  61   GTISWGSTAGHGDGVDIFAEKLSAEKPGYYQHNGEWVKMLSRKETIAVKDGQPETFTVWR  120

Query  121  TLHGNVIKTDTATQTAYAKARAWDGKEVASLLAWTHQMKAKNWPEWTQQAAKQALTINWY  180
            TLHGNVIKTDTATQTAYAKARAWDGKEVASLLAWTHQMKAKNWPEWTQQAAKQALTINWY
Sbjct  121  TLHGNVIKTDTATQTAYAKARAWDGKEVASLLAWTHQMKAKNWPEWTQQAAKQALTINWY  180

Query  181  YADVNGNIGYVHTGAYPDRQPGHDPRLPVPGTGKWDWKGLLSFDLNPKVYNPQSGYIANW  240
            YADVNGNIGYVHTGAYPDRQPGHDPRLPVPGTGKWDWKGLLSFDLNPKVYNPQSGYIANW
Sbjct  181  YADVNGNIGYVHTGAYPDRQPGHDPRLPVPGTGKWDWKGLLSFDLNPKVYNPQSGYIANW  240

Query  241  NNSPQKDYPASDLFAFLWGGADRATEIDTILDKQPRFTADQAWDVIRQTSRRDLNLRLFL  300
            NNSPQKDYPASDL  FLWGGADR TEIDTILDKQPRFTADQAWDVIRQTSRRDLNLRLFL
Sbjct  241  NNSPQKDYPASDLNEFLWGGADRVTEIDTILDKQPRFTADQAWDVIRQTSRRDLNLRLFL  300

Query  301  PALKDATANLAENDPRRQLVDKLASWDGENLVNDDGKTYQQPGSAILNAWLTSMLKRTVV  360
            PALKDATANLAENDPRRQLVDKLASWDGENLVNDDGKTYQQPGSAILNAWL SMLKRTVV
Sbjct  301  PALKDATANLAENDPRRQLVDKLASWDGENLVNDDGKTYQQPGSAILNAWLKSMLKRTVV  360

Query  361  AAVPAPFGKWYSASGYETTQDGPTGSLNISVGAKILYEALQGDKSPIPQAVDLFGGKPQQ  420
            AAVPAPFGKWYSASGYETTQDGPTGSLNI VGAKILYEALQGDKSPIPQAVDLFGGKPQQ
Sbjct  361  AAVPAPFGKWYSASGYETTQDGPTGSLNIKVGAKILYEALQGDKSPIPQAVDLFGGKPQQ  420

Query  421  EVILAALDDAWQTLSKRYGNDVTGWKTPAMALTFRANNFFGVPQAAAKEARHQAEYQNRG  480
            EVILAALDDAWQTLSKRYGNDVTGWKTPAMALTFRANNFFGVPQAAAKEARHQAEYQNRG
Sbjct  421  EVILAALDDAWQTLSKRYGNDVTGWKTPAMALTFRANNFFGVPQAAAKEARHQAEYQNRG  480

Query  481  TENNMIVFSPTSGNRPVLAWDVVAPGQSGFIAPDGKADKHYDDQLKMYESFGRKSLWLTP  540
            TEN+MIVFSPTSGNRPVLAWDVVAPGQSGFIAPDGKADKHYDDQLKMYESFGRKSLWLTP
Sbjct  481  TENDMIVFSPTSGNRPVLAWDVVAPGQSGFIAPDGKADKHYDDQLKMYESFGRKSLWLTP  540

Query  541  QDVDEHKESQEVLQVQLDQTEVKIVRDEYGMPHIYADDTYRLFYGYGYVVAQDRLFQMEM  600
            QDVDEHKESQEVLQVQLDQTEVKIVRDEYGMPHIYADDTYRLFYGYGYVVAQDRLFQMEM
Sbjct  541  QDVDEHKESQEVLQVQLDQTEVKIVRDEYGMPHIYADDTYRLFYGYGYVVAQDRLFQMEM  600

Query  601  ARRSTQGTVSEVLGKAFVKFDKDIRQNYWPDSIRAQIASLSAEDKSILQGYADGMNAWID  660
            ARRSTQGTVSEVLGKAFV FDKDIRQNYWPDSIRAQIASLSAEDKSILQGYADGMNAWID
Sbjct  601  ARRSTQGTVSEVLGKAFVSFDKDIRQNYWPDSIRAQIASLSAEDKSILQGYADGMNAWID  660

Query  661  KVNASPDKLLPQQFSTFGFKPKHWEPFDVAMIFVGTMANRFSDSTSEIDNLALLTALKDK  720
            KVNASPDKLLPQQFSTFGFKPKHWEPFDVAMIFVGTMANRFSDSTSEIDNLALLTALKDK
Sbjct  661  KVNASPDKLLPQQFSTFGFKPKHWEPFDVAMIFVGTMANRFSDSTSEIDNLALLTALKDK  720

Query  721  YGKQQGMAVFNQLKWLVNPSAPTTIAARESAYPLKFDLQNTQTA  764
            YGKQQGMAVFNQLKWLVNPSAPTTIAARESAYPLKFDLQNTQTA
Sbjct  721  YGKQQGMAVFNQLKWLVNPSAPTTIAARESAYPLKFDLQNTQTA  764

Although ‘001 does not expressly claim the PGA variant comprising a histidine tag (claims 15, 16), ‘it has been known in the prior art (‘014) that the  histidine tag (claim 15) is useful for recombinant protein purification, wherein the six His tag can be fused to the C-terminus of the protein (claim 16) (col. 12, lines 40-44, ‘014). Thus, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to fuse the” histidine tag” to the C-terminus of the PGA variant polypeptide of ‘001 via conventional genetic engineering in order for desired purification thereof  with reasonable expectation of success. 
Since the claim 17 does not set forth the amino acid sequences or sequence identifiers for claimed “variant number 9, 27, 90-308” nor instant specification describes, the “variant” of said number 9, 27, 90-308” is given broadest reasonable interpretation (BRI) as being drawn to any penicillin G acylase comprising amino acid substitution(s) including the “penicillin G acylase” of  ‘001 discussed above. Thus, claim 17 is included in the rejection.
Thus, the instant claims and the claims of ‘001 discussed above are not patentably distinct from each other. 

	[4] Claims 1-2, 15 and 16 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of application No. 17091479  (‘479)  in view of US Pat. No. 6642014 (‘014). This is a provisional double patenting rejection because the conflicting claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below. 
Claims 1-7 of ‘479 claim an engineered penicillin G acylase comprises at least 95% or 99% sequence identity to at least one sequence set forth in Table 5.1, 5.1, 6.1, 6.2, 6.3, 6.4, 6.5, 6.6, 6.7, 7.1, 8.1, 9.1,  11.1, 12.1, 13.1, 14.1, 15.1, 16.1, 17.1, 18.1, 19.1, 20.1, 22.1, 23.1, and/or 23.2 (claims 3 and 5, ‘479) wherein said engineered penicillin G acylase comprises a histidine tag (claim 6 of ‘479). 
Table 6.3 of ‘479 specification discloses the PGA variant polypeptide of SEQ ID NO:6 which comprises the amino acid substitutions F254W and A255G (instant claim 1)  and additional substitution L253V (which reads on the “L253K/V” in instant claim 2). The SEQ ID NO: 6 has 98% sequence identity to instant SEQ ID NO: see sequence alignments below, wherein Query is instant SEQ ID NO:6, and Sbject is SEQ ID NO:6).

Query  1    SNMWVIGKNKAQDAKAIMVNGPQFGWYNPAYTYGIGLHGAGYDVTGNTPFAYPGLLFGHN  60
            SNMWVIGKNKAQDAKAIMVNGPQFGW  PAYTYGIGLHGAGYDVTGNTPFAYPGL+FGHN
Sbjct  1    SNMWVIGKNKAQDAKAIMVNGPQFGWTVPAYTYGIGLHGAGYDVTGNTPFAYPGLVFGHN  60

Query  61   GTISWGSTAGAGDSVDIFAEKLSAEKPGYYQHNGEWVKMLSRKETIAVKDGQPETFTVWR  120
            GTISWGSTAG GD VDIFAEKLSAEKPGYYQHNGEWVKMLSRKETIAVKDGQPETFTVWR
Sbjct  61   GTISWGSTAGGGDGVDIFAEKLSAEKPGYYQHNGEWVKMLSRKETIAVKDGQPETFTVWR  120

Query  121  TLHGNVIKTDTATQTAYAKARAWDGKEVASLLAWTHQMKAKNWPEWTQQAAKQALTINWY  180
            TLHGNVIKTDTATQTAYAKARAWDGKEVASLLAWTHQMKAKNWPEWTQQAAKQALTINWY
Sbjct  121  TLHGNVIKTDTATQTAYAKARAWDGKEVASLLAWTHQMKAKNWPEWTQQAAKQALTINWY  180

Query  181  YADVNGNIGYVHTGAYPDRQPGHDPRLPVPGTGKWDWKGLLSFDLNPKVYNPQSGYIANW  240
            YADVNGNIGYVHTGAYPDRQPGHDPRLPVPGTGKWDWKGLLSFDLNPKVYNPQSGYIANW
Sbjct  181  YADVNGNIGYVHTGAYPDRQPGHDPRLPVPGTGKWDWKGLLSFDLNPKVYNPQSGYIANW  240

Query  241  NNSPQKDYPASDLFAFLWGGADRATEIDTILDKQPRFTADQAWDVIRQTSRRDLNLRLFL  300
            NNSPQKDYPASD++ FLWGGADR TEIDTILDKQPRFTADQAWDVIRQTSRRDLNLRLFL
Sbjct  241  NNSPQKDYPASDVWGFLWGGADRVTEIDTILDKQPRFTADQAWDVIRQTSRRDLNLRLFL  300

Query  301  PALKDATANLAENDPRRQLVDKLASWDGENLVNDDGKTYQQPGSAILNAWLTSMLKRTVV  360
            PALKDATANLAENDPRRQLVDKLASWDGENLVNDDGKTYQQPGSAIL AWLTSMLKRTVV
Sbjct  301  PALKDATANLAENDPRRQLVDKLASWDGENLVNDDGKTYQQPGSAILRAWLTSMLKRTVV  360

Query  361  AAVPAPFGKWYSASGYETTQDGPTGSLNISVGAKILYEALQGDKSPIPQAVDLFGGKPQQ  420
            AAVPAPFGKWYSASGYETTQDGPTGSLNISVGAKILYEALQGDKSPIPQAVDLFGGKPQQ
Sbjct  361  AAVPAPFGKWYSASGYETTQDGPTGSLNISVGAKILYEALQGDKSPIPQAVDLFGGKPQQ  420

Query  421  EVILAALDDAWQTLSKRYGNDVTGWKTPAMALTFRANNFFGVPQAAAKEARHQAEYQNRG  480
            EVILAALDDAWQTLSKRYGNDVTGWKTPAMALTFRANNFFGVPQAAAKEARHQAEYQNRG
Sbjct  421  EVILAALDDAWQTLSKRYGNDVTGWKTPAMALTFRANNFFGVPQAAAKEARHQAEYQNRG  480

Query  481  TENNMIVFSPTSGNRPVLAWDVVAPGQSGFIAPDGKADKHYDDQLKMYESFGRKSLWLTP  540
            TEN+MIVFSPTSGNRPVLAWDVVAPGQSGFIAPDGKADKHYDDQLKMYESFGRKSLWLTP
Sbjct  481  TENDMIVFSPTSGNRPVLAWDVVAPGQSGFIAPDGKADKHYDDQLKMYESFGRKSLWLTP  540

Query  541  QDVDEHKESQEVLQVQLDQTEVKIVRDEYGMPHIYADDTYRLFYGYGYVVAQDRLFQMEM  600
            QDVDEH+ESQEVLQVQLDQTEVKIVRDEYGMPHIYADDTYRLFYGYGYVVAQDRLFQMEM
Sbjct  541  QDVDEHQESQEVLQVQLDQTEVKIVRDEYGMPHIYADDTYRLFYGYGYVVAQDRLFQMEM  600

Query  601  ARRSTQGTVSEVLGKAFVKFDKDIRQNYWPDSIRAQIASLSAEDKSILQGYADGMNAWID  660
            ARRSTQGTVSEVLGKAFV FDKDIRQNYWPDSIRAQIASLSAEDKSILQGYADGMNAWID
Sbjct  601  ARRSTQGTVSEVLGKAFVSFDKDIRQNYWPDSIRAQIASLSAEDKSILQGYADGMNAWID  660

Query  661  KVNASPDKLLPQQFSTFGFKPKHWEPFDVAMIFVGTMANRFSDSTSEIDNLALLTALKDK  720
            KVNASPDKLLPQQFSTFGFKPKHWEPFDVAMIFVGTMANRFSDSTSEIDNLALLTALKDK
Sbjct  661  KVNASPDKLLPQQFSTFGFKPKHWEPFDVAMIFVGTMANRFSDSTSEIDNLALLTALKDK  720

Query  721  YGKQQGMAVFNQLKWLVNPSAPTTIAARESAYPLKFDLQNTQTAHHH  767
            YGKQQGMAVFNQLKWLVNPSAPTTIAARESAYPLKFDLQNTQTA  H
Sbjct  721  YGKQQGMAVFNQLKWLVNPSAPTTIAARESAYPLKFDLQNTQTATLH  767
Although ‘479 does not expressly disclose the PGA variant of SEQ ID NO:6 comprising a histidine tag (claims 15, 16), ‘479 has claimed that the claimed PGA variant comprises a histidine tag (see ref claim 6 of ‘479). It has been known in the prior art (‘014) that the  histidine tag (claim 15) is useful for recombinant protein purification, wherein the six His tag can be fused to the C-terminus of the protein (claim 16) (col. 12, lines 40-44, ‘014). Thus, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to fuse the” histidine tag” to the C-terminus of the PGA variant polypeptide of ‘479 via conventional genetic engineering in order for desired purification thereof  with reasonable expectation of success. 
  Thus, the instant claims and the claims of ‘’479 discussed above are not patentably distinct from each other. 
At page 11, the response filed 4/28/2021 asserts that the current amendment render the ODP rejections moot and thus the response requests withdrawal of rejections.
As indicated above, the ODP rejections are maintained. 
No allowable subject matter is indicated with a standing ground of the rejections. Thus, it is suggested that applicants file the appropriate terminal disclaimers for the above-discussed conflicting applications.   


                                                  Conclusion
            No claims are allowed.
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL LIU whose telephone number is (571) 272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samuel  W. Liu/
Examiner, Art Unit 1656
August 4, 2021

/SCARLETT Y GOON/QAS, Art Unit 1600